 

Execution

 

STOCK PURCHASE AGREEMENT

 

by and among

 

Jason Babadjov

 

and

 

Go Green Hydroponics Inc., a California corporation,

 

on the one hand,

 

and

 

OSL Holdings, Inc., a Nevada corporation,

 

on the other

 

Dated as of October 20, 2014

 

 

 

 

Execution

 

TABLE OF CONTENTS

 

ARTICLE I STOCK PURCHASE 1   ARTICLE II REPRESENTATIONS, COVENANTS, AND
WARRANTIES OF THE PURCHASER 6   ARTICLE III REPRESENTATIONS AND WARRANTIES OF
THE SELLER AND THE COMPANY 6   ARTICLE IV OTHER AGREEMENTS AND COVENANTS 9  
ARTICLE V CONDITIONS PRECEDENT TO OBLIGATIONS OF THE SELLER 13   ARTICLE VI
CONDITIONS PRECEDENT TO OBLIGATIONS OF THE PURCHASER 14   ARTICLE VII
MISCELLANEOUS 14

 



 

 

 



Execution

 

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT (the “Agreement”) is effective as of October 20,
2014 (the “Effective Date”), by and among Jason Babadjov, an individual
(“Seller”), and Go Green Hydroponics, Inc., a California corporation (the
“Company), on the one hand, and OSL Holdings, Inc., a Nevada corporation
(“Purchaser”), on the other, with reference to the following facts:

 

RECITALS:

 

A. Seller owns 750 shares of the Company’s common stock (the “Shares”), which
shares represent 50% of the Company’s issued and outstanding common stock (the
“Common Stock”).

 

B. Seller acknowledges that the simultaneous sale by the other 50% shareholder
of the Company, Jeffrey Malinovitz or his controlled affiliate (“Malinovitz”),
of all of his right, title and interest in and to the other 50% shareholder
interest in the Company (the “Other 50% Interest”) to Purchaser constitutes a
condition precedent to Purchaser’s duties of performance hereunder.

 

C. The parties have agreed to execute this Agreement in order to memorialize the
terms and conditions on which Purchaser shall purchase the Shares from Seller
and Seller shall sell the Shares to Purchaser.

 

AGREEMENTS:

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser hereby agree
as follows:

 

ARTICLE I
STOCK PURCHASE

 

1.1 The Sale and Purchase of Shares of Common Stock.

 

(a) On the terms and subject to the conditions set forth in this Agreement, on
the Closing Date (defined below), Seller shall sell, assign, transfer and
deliver, free and clear of all liens, pledges, encumbrances, charges,
restrictions or known claims of any kind, nature, or description 750 shares of
the Company’s Common Stock (the “Subject Shares”), and Purchaser shall purchase
the Subject Shares from Seller. In consideration of the transfer by Seller of
the Subject Shares to Purchaser, and subject to adjustment pursuant to Section
1.4, below, Purchaser shall deliver to Seller the purchase price of Nine Hundred
Thousand Dollars ($900,000) (the “Purchase Price”). The Subject Shares to be
sold to Purchaser herein (the “Purchase”) are “restricted shares” within the
meaning of Rule 144 promulgated under the Securities Act of 1933, as amended
(the “Securities Act”).

 

(b) In connection with the Purchase, at or prior to Closing:

 

(i) Purchaser shall deliver or cause to be delivered to Seller at the Closing,
(A) a certificate of the chief executive officer of Purchaser, confirming that
the representations and warranties of Purchaser hereunder are true and correct
as of the Closing, and that Purchaser has performed its obligations under this
Agreement, and (B) the Purchase Price, by wire transfer in immediately available
funds, and any other documents required to be delivered pursuant to this
Agreement, to be held and disbursed by Escrow Agent as set forth herein; and

 

 

 

 

(ii) Seller shall deliver to Purchaser (A) a certificate of the confirming that
the representations and warranties of Seller hereunder are true and correct as
of the Closing, and that Seller has performed its obligations under this
Agreement, (B) all certificates evidencing the Subject Shares (the “Stock
Certificates”), (C) a stock assignment separate from certificate duly endorsed
by Seller for transfer of the Subject Shares to Purchaser, (D) a counterpart
signed copy of the Employment Agreement described below, and (E) any other
documents required to be delivered pursuant to this Agreement, to be held and
disbursed by Escrow Agent as set forth herein.

 

(iii) Company shall deliver to Seller the Employment Agreement between Seller
and the Company in the form attached hereto as Exhibit A (the “Employment
Agreement”), duly executed by the Company.

 

(iv) Purchaser shall have purchased the Other 50% Interest.

 

1.2 Closing. The closing of the transactions contemplated by this Agreement
shall take place at the offices of the Company or as otherwise agreed to by the
parties (the “Closing”) concurrently with the execution of this Agreement (the
“Closing Date”).

 

1.3 Closing Events. At the Closing:

 

(a) the Purchaser shall deliver the Purchase Price as follows:

 

(i) $800,000 of the Purchase Price shall be delivered to Seller by wire transfer
of immediately available funds in accordance with wiring instructions provided
by Seller; and

 

(ii) $100,000 of the Purchase Price (the “Holdback Funds”) shall be delivered to
Reicker, Pfau, Pyle & McRoy LLP (the “Escrow Agent”), which shall hold and
disburse such Holdback Funds in accordance with Sections 1.4 and 1.5, below.

 

(b) Purchaser shall deliver the other Closing Items set forth in Section
1.1(b)(i), above, and the Company shall deliver the Employment Agreement
pursuant to Section 1.1(b)(iii), above; and

 

(c) the Seller shall deliver the Closing Items as set forth in Section
1.1(b)(ii) above; and

 

(d) Seller, the Company and Purchaser shall execute, acknowledge, and deliver
(or shall ensure to be executed, acknowledged, and delivered), any and all
certificates, financial statements, schedules, agreements, resolutions, rulings
or other instruments required by this Agreement to be so delivered at or prior
to the Closing, together with such other items as may be reasonably requested by
the parties hereto and their respective legal counsel in order to effectuate or
evidence the transactions contemplated hereby.

 

1.4 Adjustment to Purchase Price: NLWC Target.

 

(a) NLWC Target. The parties agree that if the Company’s Final Net Liquid
Working Capital as of the Closing Date is less than $235,000 (the “NLWC Target
Amount”), then the Purchase Price shall be decreased by 50% of the amount by
which (x) $235,000, exceeds (y) the Final Net Liquid Working Capital as of the
Closing Date, provided that the amount of the decrease in the Purchase Price
shall not exceed the Holdback Amount.

 

2

 

 

(i) Promptly following the Closing Date but in all events on or before October
31, 2014, the parties shall cause Torossian & Associates, LLP (the “Company
CPAs”), to prepare the Company’s Balance Sheet as of the Closing Date (the
“Closing Date Balance Sheet”) and to deliver a copy thereof to Seller and
Purchaser. The Closing Date Balance Sheet shall be substantially in the form of
the Company’s balance sheet as of September 30, 2014, that is included as part
of the “Company Financial Statements” (as defined in Section 3.13, below), and
shall be prepared in accordance with United States generally accepted accounting
principles (“GAAP”). The Closing Date Balance Sheet shall set forth the
Company’s Net Liquid Working Capital (the “Closing Liquid Working Capital”) as
of 11:59 p.m., Pacific time on the Closing Date, as derived from the Closing
Date Balance Sheet. Each party shall be given timely access to all supporting
workpapers used by the Company’s CPA in the preparation of the Closing Date
Balance Sheet. For purposes of this Agreement, “Net Liquid Working Capital”
means the difference between (x) the Company’s Liquid Current Assets (defined
below), and (y) the Company’s Immediately Due Current Liabilities (defined
hereafter). For purposes of this Agreement, the phrase, “Liquid Current Assets”
means cash and near-cash assets immediately convertible into cash, and the
phrase “Immediately Due Current Liabilities” means Company current liabilities
reflected on the Closing Date Balance Sheet that are due and owing on or before
October 31, 2014, as well as all credit card charges on all Company credit cards
as of the Closing date, whether or not same are reflected upon the Closing Date
Balance Sheet and whether or not same are technically due in accordance with the
terms of such credit cards to be paid by the Company on or before October 31,
2014, in each instance as determined in accordance with GAAP. By way of example
and not limitation, the Company’s cash in bank accounts are deemed Liquid
Current Assets and the Company’s accounts payable, sales tax liabilities and all
charges made to the Company’s credit cards as of the Closing Date, are deemed
Immediately Due Current Liabilities. Furthermore, the Company inventory and
accounts receivable are not deemed Liquid Current Assets and any Company
liabilities that are not due and owing to creditors on or before October 31,
2014, are not Immediately Due Current Liabilities.

 

(ii) Either Seller or Purchaser may dispute any amounts reflected on the Closing
Date Balance Sheet or the calculation of Closing Liquid Working Capital by
notifying Purchaser in writing of each disputed item, specifying the amount
thereof in dispute and setting forth, in reasonable detail, the basis for such
dispute, within ten (10) days of following the parties’ receipt of the Closing
Date Balance Sheet pursuant to Section 1.4(a)(i). If either Seller or Purchaser
delivers a notice of disagreement within such period of ten (10) days, then
during the period of five (5) days following such delivery, each such party
shall use good faith efforts to reach agreement on the disputed items or amounts
in order to finally determine the Closing Date Balance Sheet and Closing Liquid
Working Capital. If the Seller and Purchaser are unable to reach agreement
concerning the Closing Date Balance Sheet or Closing Liquid Working Capital
during such five (5)-day period, they shall promptly thereafter submit the
dispute to the Accounting Referee for resolution pursuant to Section 1.4(b).

 

(iii) The Closing Date Balance Sheet and Closing Liquid Working Capital shall be
deemed conclusively determined for purposes of this Agreement upon the date (the
“Determination Date”) that is the earliest to occur of (x) the failure of the
Seller and Purchaser to object to the Closing Date Balance Sheet within ten (10)
days following receipt thereof, or (y) the written resolution of all disputes
pursuant to Section 1.4(a)(ii) by Purchaser and the Seller, and (z) the
resolution of all disputes by the Accounting Referee pursuant to Section 1.4(b),
below. The final Closing Date Balance Sheet that is approved in accordance with
the foregoing clause (x), (y) or (z), as applicable, is referred to herein as
the “Final Closing Date Balance Sheet.” Within three (3) Business Days of the
Determination Date, if the difference of (A) the Closing Liquid Working Capital
minus (B) the NLWC Target Amount is not zero, then:

 

3

 

 

(A) to the extent such difference is negative (the absolute value of such
negative amount, the “Purchaser Adjustment Amount”), the Seller and Purchaser
shall jointly instruct the Escrow Agent in writing to transfer from the Holdback
Amount (x) to the Company an amount equal to the 50% of the Purchaser Adjustment
Amount (up to the $100,000 amount held by Escrow Agent), and the Purchaser
Adjustment Amount shall be deemed a decrease to the Cash Purchase Price, and (y)
to Seller the remaining amounts, if any, held by Escrow Agent in excess of such
Purchaser Adjustment Amount, and

 

(B) if such difference is positive (such positive amount, the “Seller Adjustment
Amount”), then Seller and Purchaser shall jointly instruct the Escrow Agent in
writing to transfer the entire Holdback Amount to Seller.

 

(b) Adjustment Dispute Resolution. If Seller and Purchaser are unable to reach
agreement concerning the Closing Date Balance Sheet or Closing Liquid Working
Capital pursuant to Section 1.4(a), then they shall submit such dispute to
regionally recognized, mid-sized independent accounting firm based in Los
Angeles County, California, selected by Seller and reasonably acceptable to
Purchaser (the “Accounting Referee”) for resolution pursuant to this Section
1.4(a) and shall instruct the Accounting Referee to review the disputed items or
amounts for the purpose of final determination of the Closing Date Balance Sheet
and the calculation of Closing Liquid Working Capital, as the case may be. In
making such determination and calculations, the Accounting Referee shall
consider only those items or amounts in the Closing Date Balance Sheet as to
which the parties have disagreed in writing. Purchaser and the Seller shall
instruct the Accounting Referee to use its commercially reasonable efforts to
deliver to the Seller and Purchaser as promptly as practicable (but in no event
later than fourteen (14) days after submission) a report setting forth the
Accounting Referee’s calculation of the disputed amounts. Such report shall be
final and binding upon the Seller, the Seller, and Purchaser and the resulting
Closing Date Balance Sheet and calculation of Closing Working Capital and
Closing Indebtedness shall be final for all purposes of this Agreement. The fees
and expenses of the Accounting Referee shall be paid by the Company.

 

1.5 Escrow of Funds by the Firm.

 

(a) Appointment. The Parties hereby appoint Reicker, Pfau, Pyle & McRoy LLP,
1421 State Street, Suite B, Santa Barbara, CA 93101, as the Escrow Agent to hold
and disburse the Holdback Amount.

 

(b) Deposit and Release of Holdback Amount. Concurrently with the execution of
this Agreement, Purchaser shall deposit the Holdback Amount with Escrow Agent in
accordance with wiring instructions provided by Escrow Agent. Escrow Agent shall
hold the Holdback Amount in its non-interest-bearing client trust account, and
shall disburse such funds in accordance with the express terms of this
Agreement. Following the determination of the Final Closing Date Balance Sheet
pursuant to Section 1.4, above, Escrow Agent shall disburse the Holdback Amount
in accordance with the joint written instructions of Seller and Purchaser
provided pursuant to Section 1.4(a)(iii).

 

(c) Escrow Agent’s Duties. Escrow Agent shall have only the duties expressly set
forth in this Section 1.5.

 

(d) Liability of Escrow Agent. The Escrow Agent’s sole duty and responsibility
hereunder is to receive, hold, and distribute the Holdback Amount in accordance
with the terms of Section 1.4, above, and this Section 1.5. The Escrow Agent’s
liability under this Agreement shall be limited to such duties and
responsibilities. The Escrow Agent shall be protected in acting upon any written
notice, request, affidavit, certificate, waiver, consent, receipt, judgment,
court order or other paper or document which Escrow Agent in good faith believes
to be genuine and what it purports to be. In performing any of its duties
hereunder, the Escrow Agent shall not incur any liability to anyone for damages,
losses or expenses, except for willful default or breach of trust, and,
accordingly, the Escrow Agent shall not incur any such liability with respect to
(i) any action taken or omitted in good faith upon advice of its counsel given
with respect to any questions relating to the duties and responsibilities of the
Escrow Agent under this Agreement, or (ii) any action taken or omitted in
reliance upon any instrument, including any written notice, request or
instruction provided for in this Agreement, not only as to its due execution and
the validity and effectiveness of its provisions, but also as to the truth and
accuracy of any information contained therein, which the Escrow Agent shall in
good faith believe to be genuine, to have been signed or presented by a proper
person or persons and to conform with the provisions of this Agreement. The
Escrow Agent shall not be liable for any error or judgment, or for any act done
or step taken or omitted by it in good faith, or for any mistake of fact or law,
or for anything which it may do or refrain from doing in connection herewith,
except its own gross negligence or willful misconduct. The Escrow Agent shall
have no responsibility with respect to the application of the Holdback Amount
disbursed by it pursuant to the provisions hereof.

 

4

 

 

(e) Disputes Affecting Holdback Amount. In the event of any disagreement between
Seller and Purchaser resulting in adverse claims and demands being made in
connection with the Holdback Amount involved herein or affected hereby, the
Escrow Agent shall be entitled to refuse to comply with any such claims or
demands as long as such disagreement may continue, and in so refusing, shall
make no delivery or other disposition of the Holdback Amount then held under
this Agreement which is the subject of such disagreement, and in so doing shall
be entitled to continue to refrain from acting until (a) the right of adverse
claimants shall have been finally settled by the Superior Court in and for Santa
Barbara County, California, or (b) all differences shall have been adjusted by
written agreement and the Escrow Agent shall have been notified of such
agreement in a written notice signed by both Seller and Purchaser. In the event
of any such disagreement, the Escrow Agent may, but need not, interplead the
Holdback Amount in the Superior Court in and for Santa Barbara County,
California, at the cost and expense of Purchaser and Seller. The Escrow Agent
shall have no obligation to take any legal action in connection with this
Agreement or towards its enforcement, or to appear in, prosecute or defend any
action or legal proceeding which would or might involve the Escrow Agent in any
cost, expense, loss or liability unless Seller or Purchaser affirms their
respective indemnification obligations with respect thereto.

 

(f) Escrow Agent’s Fees and Expenses. The parties shall reimburse Escrow Agent
for all fees and other expenses (including attorneys’ fees) incurred or imposed
by Escrow Agent in connection with its duties hereunder.

 

(g) Indemnification. So long as and to the extent Escrow Agent has met the
standard of care required of it pursuant to this Agreement, Seller and Purchaser
shall jointly and severally indemnify and hold Escrow Agent harmless from and
against any and all loss, damage, expense, liability or claim to which Escrow
Agent may become subject as a result of performing its duties as Escrow Agent
under this Agreement.

 

(h) Waiver of Conflict of Interest. Seller and Purchaser (i) acknowledge that
Escrow Agent is counsel to Seller in connection with the transactions
contemplated by this Agreement and any action or proceeding that may arise in
connection therewith, and (ii) waive any objection to or any conflict of
interest arising by reason of Escrow Agent concurrently serving as escrow agent
hereunder and as counsel to Seller.

 

5

 

 

ARTICLE II
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF THE PURCHASER

 

As an inducement to, and to obtain the reliance of Seller, except as set forth
in Purchaser’s Schedules, Purchasers represent and warrant as of the Closing
Date, that:

 

2.1 Purchaser is a Nevada corporation duly authorized to conduct business and in
good standing in the state of Nevada.

 

2.2 Purchaser has all requisite power, authority, and capacity to enter into
this Agreement and to perform the transactions and obligations to be performed
by Purchaser hereunder. No consent, authorization, approval, license, permit or
order of, or filing with, any person or governmental authority is required in
connection with the execution of the transactions and obligations to be
performed by Purchasers hereunder. This Agreement has been duly executed and
delivered by Purchaser and constitutes a valid and legally binding obligation of
Purchaser, enforceable in accordance with its terms, except as enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws.

 

2.3 Neither the execution and delivery of this Agreement nor the consummation by
Purchaser of the transactions contemplated hereby nor compliance by Purchaser
with any of the provisions hereof will violate or cause a default under any
statute, judgment, order, writ, decree, rule or regulation of any court or
governmental authority applicable to Purchaser or any of its material
properties; breach or conflict with any of the terms, provisions or conditions
of the charter and governing documents of Purchaser; or violate, conflict with
or breach any agreement, contract, mortgage, instrument, indenture or license to
which Purchaser is party or by which Purchaser is or may be bound, or constitute
a default (in and of itself or with the giving of notice, passage of time or
both) thereunder.

 

2.4 Purchaser understands and agrees that offers and sales of any of the Subject
Shares shall only be made in compliance with the safe harbor provisions set
forth in Rule 144, or pursuant to the registration provisions of the Securities
Act or pursuant to an exemption therefrom, and that all offers and sales shall
be made only in compliance with the registration provisions of the Securities
Act or an exemption therefrom.

 

2.5 Purchaser has as of the Effective Date of this Agreement, and at all times
during the term of this Agreement shall maintain, sufficient liquid funds with
which to enable Purchaser to deliver the Purchase Price to Escrow Agent in
immediately available funds within two (2) business days following satisfaction
of all other conditions to the Closing.

 

2.6 Purchaser is acquiring the Subject Shares as principal for Purchaser’s own
account, for investment purposes only, and not with a view to, or for, resale or
distribution thereof, in whole or in part, and no other person has a direct or
indirect beneficial interest in the Subject Shares

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE SELLER AND THE COMPANY

 

As an inducement to, and to obtain the reliance of Purchaser, except as set
forth in Seller’s Disclosure Schedule attached hereto as Exhibit B, which
Seller’s Disclosure Schedule shall be numbered with Sections corresponding to
the sections this Article III, and for which any information disclosed as an
exception to one section thereof shall be deemed to be an except to each other
section of this Article III as to which it is reasonably apparent, on the face
of the disclosure, that such exception is responsive to such other section of
this Article III), Seller and the Company jointly and severally represent and
warrant, as of the date hereof and as of the Closing Date, that:

 

6

 

 

3.1. Immediately prior to and at the Closing, Seller shall be the legal and
beneficial owner of the Subject Shares and on the Closing Date, Seller shall
transfer to Purchaser the Subject Shares free and clear of all liens,
restrictions, covenants or adverse claims of any kind or character.

 

3.2. Seller has the legal power and authority to execute and deliver this
Agreement and all other documents required to be executed and delivered by
Seller hereunder and to consummate the transactions contemplated hereby.

 

3.3. Seller is, or has been during the past ninety (90) days, an officer,
director, 10% or greater shareholder or “affiliate” of the Company, as that term
is defined in Rule 144 promulgated under the Securities Act.

 

3.4. As of the Closing Date, Seller shall not be indebted to the Company and the
Company shall not be indebted to Seller.

 

3.5. Seller does not now, nor will it prior to or on the Closing Date, own,
either directly or indirectly, or exercise direction or control over any common
shares of the Company other than the Shares being sold to Purchaser hereunder.

 

3.6. The authorized capital of the Company consists of 1,500 shares of Common
Stock, of which a total of 1,500 are validly issued, outstanding, fully paid and
non-assessable.

 

3.7. No person, firm or corporation has any right, agreement, warrant or option,
present or future, contingent or absolute, or any right capable of becoming a
right, agreement or option to require the Company to issue any shares in its
capital or to convert any securities of the Company or of any other company into
shares in the capital of the Company.

 

3.8. As of the Effective Date of this Agreement, the Company is liable for the
Indebtedness listed in Section 3.8 of the Seller’s Disclosure Schedule.

 

3.9. The Company has good and marketable title to all of its assets as set forth
on Schedule 3.9 attached hereto, and such assets are free and clear of any
financial encumbrances except as otherwise disclosed in the Company Financial
Statements (as defined in Section 3.13, below) provided to Purchaser hereto. For
purposes of the foregoing, the term “Indebtedness” means, without duplication,
with respect to any Person (i) all obligations for borrowed money or extensions
of credit (including bank overdrafts and advances), (ii) all obligations
evidenced by bonds, debentures, notes or other similar instruments, (iii) all
obligations to pay the deferred purchase price of property or services, except
trade accounts payable arising in the ordinary course of business, (iv) all
obligations as lessee capitalized in accordance with GAAP, (v) all obligations
of others secured by a Lien on any asset, whether or not such obligations are
assumed, (vi) all obligations, contingent or otherwise, directly or indirectly
guaranteeing any obligations of any other Person, (vii) all obligations to
reimburse the issuer in respect of letters of credit or under performance or
surety bonds, or other similar obligations, (viii) all obligations in respect of
bankers’ acceptances and under reverse repurchase agreements, and (ix) all
obligations in respect of futures contracts, swaps, other financial contracts
and other similar obligations (determined on a net basis as if such contract or
obligation was being terminated early on such date).

 

3.10. The Company is not a party to or bound by any agreement or understanding
granting registration or anti-dilution rights to any person with respect to any
of its equity or debt securities; no person has a right to purchase or acquire
or receive any equity or debt security of the Company.

 

7

 

 

3.11. Except for claims arising in the ordinary course of the Company’s business
in usual and customary amounts consistent with prior practice, to the current
actual knowledge of Seller, there are no claims threatened against the Company.
There are no pending actions, suits, judgments, proceedings or investigations
pending or, to the current actual knowledge of Seller, threatened against or
affecting the Company, at law or in equity, before or by any Court,
administrative agency or other tribunal or any governmental authority or any
legal basis for same.

 

3.12. The Company is a corporation duly organized, validly existing, and in good
standing under the laws of the State of California and has the corporate power
and is duly authorized under all applicable laws, regulations, ordinances, and
orders of public authorities to carry on its business in all material respects
as it is now being conducted.

 

3.13. There are attached at Section 3.13 of the Seller’s Disclosure Schedule a
copy of the profit and loss statement of the Company for the twelve months ended
December 31, 2012 and December 31, 2013, and balance sheets for the Company as
of December 31, 2012 and December 31, 2013, and a profit and loss statement for
the Company for the nine-month period ended September 30, 2014, and a balance
sheet for the Company as of September 30, 2014 (the “Balance Sheet Date”), all
of which financial statements are referred to as the “Company Financial
Statements”). The Company Financial Statements have been prepared in accordance
with generally accepted accounting principles consistently applied throughout
the periods involved. The Company balance sheets are true and accurate and
present fairly as of their respective dates the financial condition of the
Company. As of the date of such balance sheets, except as and to the extent
reflected or reserved against therein, the Company had no liabilities or
obligations (absolute or contingent) which should be reflected in the balance
sheets or the notes thereto prepared in accordance with generally accepted
accounting principles, and all assets reflected therein are properly reported
and present fairly the value of the assets of the Company, in accordance with
generally accepted accounting principles. All of the Company’s assets are
reflected on the Company’s Financial Statements and, except as set forth in
Section 3.13 of the Seller’s Disclosure Schedule attached hereto and for
transactions arising since the Balance Sheet Date in the ordinary course of the
Company’s business in usual and customary amounts consistent with the Company’s
historical practices, the Company has no liabilities, direct or indirect,
matured or unmatured, contingent or otherwise.

 

3.14. The Company has no liabilities with respect to the payment of any federal,
state, county, local or other taxes (including any deficiencies, interest or
penalties), except for taxes accrued but not yet due and payable. The Company
has timely filed all state, federal or local income and/or franchise tax returns
required to be filed by it from inception to the date hereof. Each of such
income tax returns reflects the taxes due for the period covered thereby, except
for amounts which, in the aggregate, are immaterial. In addition, all such tax
returns are correct and complete in all material respects. All taxes of the
Company which are (i) shown as due on such tax returns, (ii) otherwise due and
payable or (iii) claimed or asserted by any taxing authority to be due, have
been paid, except for those taxes being contested in good faith and for which
adequate reserves have been established in the financial statements included in
the Financial Statements in accordance with GAAP. There are no liens for any
taxes upon the assets of the Company, other than statutory liens for taxes not
yet due and payable. The Company does not know of any proposed or threatened tax
claims or assessments.

 

3.15. The books and records, financial and otherwise, of the Company are true,
correct, and complete in all material respects, and reflect accurately in all
material respects actual transactions entered into by the Company.

 

3.16. The information concerning the Company set forth in this Agreement and the
Seller’s Disclosure Schedule is complete and accurate in all material respects
and to the knowledge of Seller, does not contain any untrue statements of a
material fact or omit to state a material fact required to make the statements
made, in light of the circumstances under which they were made, not misleading.

 

8

 

 

3.17. Except as set forth in Section 3.17 of the Seller’s Disclosure Schedule,
there are no options, warrants, convertible securities, subscriptions, stock
appreciation rights, phantom stock plans or stock equivalents or other rights,
agreements, arrangements or commitments (contingent or otherwise) of any
character issued or authorized by the Company relating to the issued or unissued
capital stock of the Company (including, without limitation, rights the value of
which is determined with reference to the capital stock or other securities of
the Company) or obligating the Company to issue or sell any shares of capital
stock of, or options, warrants, convertible securities, subscriptions or other
equity interests in, the Company. There are no outstanding contractual
obligations of the Company to repurchase, redeem or otherwise acquire any shares
of the Company Common Stock of the Company or to pay any dividend or make any
other distribution in respect thereof or to provide funds to, or make any
investment (in the form of a loan, capital contribution or otherwise) in, any
person.

 

3.18. There is set forth in Section 3.18 of the Seller’s Disclosure Schedule a
list of all consents of all third parties that, to the knowledge of Seller, are
required in order to enable Seller to consummate the transactions contemplated
by this Agreement without violating the terms of any contract to which the
Company is a party or by which its assets may be bound.

 

ARTICLE IV
OTHER AGREEMENTS AND COVENANTS

 

4.1 Access to Properties and Records. Prior to the Closing, the Company shall
grant Purchaser full access to the properties, books and records of the Company.

 

4.2 Delivery of Books and Records. At the Closing but in no event later than 5
days therefrom, the Company shall provide access to Purchaser, a copy of the
corporate minute books, books of account, contracts, records, and all other
books or documents of the Company now in the possession of the Company or its
representatives.

 

4.3 Further Assurances. On and after the Closing, Seller shall prepare, execute
and deliver such further instruments of conveyance, sale, assignment or
transfer, and shall take or cause to be taken such other or further action as
Purchaser’s counsel shall reasonably request at any time or from time to time in
order to perfect, confirm or evidence in Purchaser title to all or any part of
the Subject Shares or to consummate, in any other manner, the terms and
conditions of this Agreement.

 

4.4 Indemnification.

 

(a) Seller Indemnity of Purchaser. Subject to the limitations set forth herein
(including but not limited to those set forth in Sections 4.4(b), (c), (d) and
(e), below), the Seller, jointly and severally, agree to indemnify and hold
harmless Purchaser (the “Purchaser Indemnitee”) against any Liabilities incurred
or suffered by Purchaser Indemnitee by reason of:

 

(i) a breach by Seller or the Company of any of their respective representations
and warranties set forth in this Agreement; and

 

(ii) any default or breach in the performance of any of the covenants or
agreements made by the Company in or pursuant to this Agreement.

 

For purposes of the foregoing, the term “Liabilities” shall mean all suits,
proceedings, claims, expenses, losses, costs, liabilities, judgments,
deficiencies, assessments, actions, investigations, penalties, fines,
settlements, interest and damages (including reasonable attorneys’ fees and
expenses), whether suit is instituted or not and, if instituted, whether at any
trial or appellate level, and whether raised by the parties hereto or a third
party.

 

9

 

 

(b) Floor. Seller and the Company shall not have any liability under Section
4.4(a) until the cumulative amount of Liabilities shall exceed One Hundred
Thousand Dollars ($100,000) (the “Floor”), at which point Seller and the Company
shall be liable for the excess Liabilities above such Floor.

 

(c) Ceiling. Except for any Liabilities arising from fraud, in no event shall
the cumulative liability of Seller and the Company under this Section 4.4 exceed
(i) for Liabilities arising from any breach of the representations set forth in
Sections 3.1 or 3.2, the Purchase Price, and (ii) for all other Liabilities,
fifteen percent (15%) of the Purchase Price.

 

(d) Survival Period. The indemnification provided for in this section shall
survive the Closing and consummation of the transactions contemplated hereby and
termination of this Agreement for one (1) year following the Closing (the
“Indemnification Period”), and Seller and the Company shall be liable hereunder
only for Liabilities for which Purchaser delivers to Seller, prior to the
expiration of the Indemnification Period, a written notice describing the claim
in reasonable detail and citing each provision of this Agreement that Purchaser
believes to have been breached by Seller.

 

(e) Seller and Company Joint Liability. Notwithstanding any provision of this
Agreement to the contrary, if any Liabilities arising by reason of a breach by
Seller and the Company of their representations and warranties in Article III
hereof, then Seller and the other Shareholder of Company each shall be severally
liable for fifty percent (50%) of such Liabilities, subject to the further
limitations set forth in the foregoing Sections 4.4(b), (c), and (d).

 

(f) Purchaser Indemnity. The Company and Purchaser agree to indemnify and hold
harmless Seller (the “Seller Indemnitee”) against any Liabilities incurred or
suffered by Seller Indemnitee. For this purpose, “Liabilities” shall mean all
suits, proceedings, claims, expenses, losses, costs, liabilities, judgments,
deficiencies, assessments, actions, investigations, penalties, fines,
settlements, interest and damages (including reasonable attorneys’ fees and
expenses), whether suit is instituted or not and, if instituted, whether at any
trial or appellate level, and whether raised by the parties hereto or a third
party, incurred or suffered by Seller Indemnitee or any of them arising from, in
connection with or as a result of (i) the operation of the Company’s business
following the Closing; (ii) any breach of the contracts following the Closing;
and (iii) any Liabilities arising out of the claims of creditors of the Company
or any party claiming by, through or under such creditor, including, but not
limited to, any bankruptcy trustee or debtor-in-possession. The indemnification
provided for in this section shall survive the Closing and consummation of the
transactions contemplated hereby and termination of this Agreement for one year
following the Closing (the “Indemnification Period”).

 

10

 

 

(g) Procedure for Third-party Claims. In the event any person or entity not a
party to this Agreement shall make any demand or claim or file or threaten to
file or continue any lawsuit, which demand, claim or lawsuit may result in
Liabilities, the indemnified party shall give written notice to such effect to
the indemnifying party promptly upon becoming aware thereof. In such event,
within 20 days after written notice by the indemnified party (the “Notice”) of
such demand, claim or lawsuit, the indemnifying party shall have the right, at
its sole cost and expense, to take and assume full control of the defense
thereof and to hire counsel (which counsel shall be reasonably satisfactory to
the indemnified party) to defend any such demand, claim or lawsuit (provided,
however, that the failure to give such Notice shall not relieve the indemnifying
party of its obligations hereunder unless, and only to the extent that, such
failure caused the damages for which the indemnifying party is obligated to be
greater than they would otherwise have been had the indemnified party given
prompt notice hereunder). Thereafter, the indemnified party shall be permitted
to participate in such defense at its sole cost and expense, provided that, if
the named parties to any such proceeding (including any impleaded parties)
include both the indemnifying party and the indemnified party or if the
indemnifying party proposes that the same counsel represent both the indemnified
party and the indemnifying party and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them, then the indemnified party shall have the right to retain its own
counsel at the cost and expense of the indemnifying party. In the event that the
indemnifying party shall fail to respond within 20 days after receipt of the
Notice from the indemnified party of any such demand, claim or lawsuit, then the
indemnified party may retain counsel and conduct the defense of such demand,
claim or lawsuit, as it may in its sole discretion deem proper, at the sole cost
and expense of the indemnifying party. With regard to claims of third parties
for which indemnification is payable hereunder, such indemnification shall be
paid in advance of settlement or final adjudication thereof on a current basis
within 30 days of receipt from the indemnified party of such supporting
documentation as the indemnifying party may reasonably request.

 

4.5 Assistance with Post-Closing SEC Reports and Inquiries. Upon the reasonable
request of Purchaser, after the Closing Date, Seller and the Company shall use
its reasonable best efforts to provide such information, including information,
filings, reports, financial statements or other circumstances of the Company
occurring, reported or filed prior to the Closing, as may be necessary or
required by Purchaser for the preparation of the reports that Purchaser is
required to file after Closing with the Securities and Exchange Commission
(“SEC”) to remain in compliance and current with its reporting requirements
under the Securities Exchange Act of 1934, or filings required to address and
resolve matters as may relate to the period prior to Closing and any SEC
comments relating thereto or any SEC inquiry thereof.

 

4.6 Noncompete. Seller hereby agrees that, during the period of two (2) years
following the Closing, Seller shall not establish, open, be engaged in, nor in
any manner whatsoever become interested, directly or indirectly, either as
employee, owner, partner, agent, shareholder, director, officer, or otherwise,
in any business that is within a 60-mile radius of the business location of the
Company that is substantially similar to the Business of the Company hereunder.
Seller acknowledges that such restriction is a reasonable inducement for
Purchaser to consummate this transaction. If Seller violates or threatens to
violate any of these restrictions, Purchaser shall be entitled to preliminary
and permanent injunctive relief (without the necessity of posting a bond or
other security) in addition to any other remedy which may be available. If a
court of competent jurisdiction determines that the duration or geographic
limitations of any restriction contained in this Section 4.6 is unenforceable,
it is the intention of the parties that the restrictions set forth herein shall
not thereby be terminated, but shall be deemed amended to the extent required to
make it valid and enforceable.

 

4.7 Commercially Reasonable Efforts. Subject to the terms and conditions herein
provided, each party shall use commercially reasonable efforts to (a) satisfy or
fulfill all conditions precedent to the obligations of the parties under this
Agreement so that the transactions contemplated hereby shall be consummated as
soon as practicable, and (b) take, or cause to be taken, all actions and to do,
or cause to be done, all things necessary, proper or advisable under applicable
laws and regulations to consummate and make effective this Agreement and the
transactions contemplated herein.

 

4.8 Brokers. Seller, the Company and Purchaser each hereby (a) represents that
such party has not engaged and is not indebted to any finders or brokers in
connection with the negotiation, execution or consummation of this Agreement,
and (b) agrees to indemnify, defend, and hold the other parties free and
harmless from and against any claim by any third person other than those
described above for any commission, brokerage, or finder’s fee arising from the
transactions contemplated hereby based on any alleged agreement or understanding
between the indemnifying party and such third person, whether express or implied
from the actions of the indemnifying party.

 

11

 

 

4.9 Malinovitz Sale. Purchaser hereby (a) acknowledges and agrees that
notwithstanding any provision of this Agreement to the contrary, Seller shall
not have any liability whatsoever for any covenants, representations,
warranties, or other obligations of Malinovitz arising under or in connection
with any agreements between Malinovitz and Purchaser (or any affiliate of
Purchaser) regarding the purchase and sale of the shares of the Company’s Common
Stock owned by Malinovitz or any other transactions between or among Malinovitz,
Purchaser, and any affiliates of Purchaser relating thereto, (b) waives and
releases Seller of and from any and all claims, costs, damages, and expenses
arising from or relating in any way to any covenants, representations,
warranties, or other obligations of Malinovitz arising under or in connection
with any agreements between Malinovitz and Purchaser (or any affiliate of
Purchaser) regarding the purchase and sale of the shares of the Company’s Common
Stock owned by Malinovitz or any other transactions between or among Malinovitz,
Purchaser, and any affiliates of Purchaser relating thereto, and (c) in
connection with the foregoing release, Purchaser hereby waives and releases all
rights, if any, that Purchaser may have under Section 1542 of the California
Civil Code, which reads in pertinent part as follows: “A general release does
not extend to claims which the creditor does not know or suspect to exist in his
or her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.” Nothing in
this Section 4.9 is intended or shall be construed to limit any claims that
Purchaser now or hereafter may have against Seller by reason of Seller’s breach
of Seller’s express representations, warranties, or covenants under this
Agreement.

 

4.10 Pre-Closing Distribution. Purchaser acknowledges and agrees that
immediately prior to the Closing, the Corporation may distribute to Seller and
Malinovitz all cash in the Company’s bank accounts in excess of the amount
equaling Net Liquid Working Capital.

 

4.11 Accounts Payable. Purchaser acknowledges and agrees that the Company shall
be solely responsible for paying, and Seller shall not otherwise have any
liability whatsoever respective to, accounts payable incurred by the Company in
the ordinary course of its business that remain unpaid as of the Closing.

 

4.12 Profit Sharing Plan. Purchaser (a) acknowledges that the Company sponsors
that certain “Go Green Hydroponics Profits Sharing 401(k) Plan” (the “Plan”),
Seller is a participant in that Plan, and Seller is entitled to have a
contribution made to the trust under that Plan for the portion of calendar year
2014, and (b) agrees to cause the Company to make that contribution prior to the
due date therefor under applicable law.

 

4.13 Lease Assumption. Purchaser hereby:

 

(a) Acknowledges that (i) the Company operates from Premises situated at 15621
Ventura Boulevard, Encino, California (the “Premises”), which are owned by The
Elaine Rosenthal Non-Exempt Trust & the Laurie Ackerman Trust (“Owner”), and
(ii) Owner leases the Premises to Seller pursuant to a Standard
Industrial/Commercial Multi-Tenant Lease – Gross dated August 26, 2009 (the
“Lease”); and

 

(b) Agrees that at the Closing, Seller shall assign the Lease to the Company and
Purchaser shall cause the Company to assume the Lease and cause the Company to
pay, prior to delinquency, all amounts coming due under the Lease with respect
to all periods after the Closing.

 

12

 

 

4.14 Founder Working Capital Loan. Seller hereby (a) acknowledges that in
connection with the formation of the Company, Seller made a loan to the Company
in the approximate principal amount of $130,000, and (b) contributes the
principal of such loan to the capital of the Company effective as of immediately
prior to the Closing, and waives any claim for repayment thereof.

 

4.15 Guaranty of Credit Card and Vendor Accounts. Purchaser (a) acknowledges
that Seller has guaranteed the Company’s obligations under the Company’s Wells
Fargo VISA credit card account no. 4484-6100-0211-7979 (the “Credit Card”), and
with certain of the Company’s vendors, and (b) agrees that (i) concurrently
herewith, Seller may terminate the Credit Card and deliver to each vendor a
written revocation of such guaranty of Company vendor accounts, and (ii)
Purchaser shall, and shall cause the Company to, indemnify, defend, and hold
Seller free and harmless from and against all claims, costs, damages, and
expenses arising from or relating to such guaranties.

 

4.16 Final “S” Corporation Tax Return. Purchaser (a) acknowledges that the
Company is presently operated as an “S” corporation for income tax purposes, and
that such “S” corporation status will be revoked as of the Closing, and (b)
agree that Seller will be responsible for and will have authority to file the
final federal and California “S” corporation income tax returns for the period
from January 1, 2014, and ending on the date of the Closing, provided that
Seller will provide Purchaser a draft copy of such final tax returns for review
and comment before filing the same.

 

ARTICLE V
CONDITIONS PRECEDENT TO OBLIGATIONS OF THE SELLER

 

The obligations of Seller under this Agreement are subject to the satisfaction,
at or before the Closing Date, of the following conditions:

 

5.1. Accuracy of Representations and Performance of Covenants. The
representations and warranties made by Purchaser in this Agreement were true
when made and shall be true at the Closing Date with the same force and effect
as if such representations and warranties were made at and as of the Closing
Date (except for changes therein permitted by this Agreement). Purchaser shall
have performed or complied with all covenants and conditions required by this
Agreement to be performed or complied with by Purchasers prior to or at the
Closing.

 

5.2. No Governmental Prohibition. No order, statute, rule, regulation, executive
order, injunction, stay, decree, judgment or restraining order shall have been
enacted, entered, promulgated or enforced by any court or governmental or
regulatory authority or instrumentality which prohibits the consummation of the
transactions contemplated hereby.

 

5.3. Consents. All consents, approvals, waivers or amendments pursuant to all
contracts, licenses, permits, trademarks and other intangibles in connection
with the transactions contemplated herein, or for the continued operation of
Purchaser after the Closing Date on the basis as presently operated shall have
been obtained.

 

13

 

 

ARTICLE VI
CONDITIONS PRECEDENT TO OBLIGATIONS OF THE PURCHASER

 

The obligations of Purchaser under this Agreement are subject to the
satisfaction, at or before the Closing Date, of the following conditions:

 

6.1. Accuracy of Representations and Performance of Covenants. The
representations and warranties made by the Company and Seller in this Agreement
were true when made and shall be true as of the Closing Date (except for changes
therein permitted by this Agreement) with the same force and effect as if such
representations and warranties were made at and as of the Closing Date.
Additionally, Seller shall have performed and complied with all covenants and
conditions required by this Agreement to be performed or complied with by
Seller.

 

6.2. No Governmental Prohibition. No order, statute, rule, regulation, executive
order, injunction, stay, decree, judgment or restraining order shall have been
enacted, entered, promulgated or enforced by any court or governmental or
regulatory authority or instrumentality which prohibits the consummation of the
transactions contemplated hereby.

 

6.3. Consents. All consents, approvals, waivers or amendments pursuant to all
contracts, licenses, permits, trademarks and other intangibles in connection
with the transactions contemplated herein, or for the continued operation of the
Company after the Closing Date on the basis as presently operated shall have
been obtained.

 

ARTICLE VII
MISCELLANEOUS

 

7.1 Governing Law. This Agreement shall be governed by, enforced, and construed
under and in accordance with the laws of the United States of America and, with
respect to the matters of state law, with the laws of the State of California.
Each party hereby consents to the jurisdiction of the courts of the State of
California for all actions arising hereunder. Each of the parties further hereby
(a) acknowledges that this Agreement has been negotiated, executed, and
delivered in, and shall be performed in, Los Angeles County, California, and (b)
irrevocably consents and agrees that the exclusive venue for any and all legal
or equitable actions or proceedings arising under or in connection with this
Agreement shall be the Superior Court in and for the County of Los Angeles and
the United States Federal District Courts for the Central District of
California. By execution and delivery of this Agreement, each party hereto
irrevocably submits to and accepts, with respect to any such actions or
proceedings, generally and unconditionally, the jurisdiction of the aforesaid
courts, and irrevocably waives any and all rights such party may now or
hereafter have to object to such venue.

 

7.2 Notices. All notices permitted or required by this Agreement shall be in
writing, and shall be deemed to have been delivered and received (a) when
personally delivered, (b) on the third (3rd) business day after the date on
which deposited in the United States mail, postage prepaid, certified or
registered mail, return receipt requested, or (c) on the date on which
transmitted by facsimile or other electronic means producing a tangible receipt
evidencing a successful transmission, or (d) on the next business day after the
date on which deposited with a regulated public carrier or nationally recognized
overnight commercial delivery service (e.g., Federal Express, DHL, etc.),
addressed to the party for whom intended at the mailing address, email address,
or facsimile number set forth on the signature page of this Agreement for such
party, or such other mailing address, email address, or facsimile number, notice
of which has been delivered in a manner permitted by this Section 7.2.

 

7.3 Attorney’s Fees. In the event that either party institutes any action or
suit to enforce this Agreement or to secure relief from any default hereunder or
breach hereof, the prevailing party shall be reimbursed by the losing party for
all costs, including reasonable attorney’s fees, incurred in connection
therewith and in enforcing or collecting any judgment rendered therein.

 

14

 

 

7.4 Confidentiality. Each party hereto agrees with the other that, unless and
until the transactions contemplated by this Agreement have been consummated, it
and its representatives will hold in strict confidence all data and information
obtained with respect to another party or any subsidiary thereof from any
representative, officer, director or employee, or from any books or records or
from personal inspection, of such other party, and shall not use such data or
information or disclose the same to others, except (i) to the extent such data
or information is published, is a matter of public knowledge, or is required by
law to be published; or (ii) to the extent that such data or information must be
used or disclosed in order to consummate the transactions contemplated by this
Agreement. In the event of the termination of this Agreement, each party shall
return to the other party all documents and other materials obtained by it or on
its behalf and shall destroy all copies, digests, work papers, abstracts or
other materials relating thereto, and each party will continue to comply with
the confidentiality provisions set forth herein.

 

7.5 Public Announcements and Filings. Unless required by applicable law or
regulatory authority, none of the parties will issue any report, statement or
press release to the general public, to the trade, to the general trade or trade
press, or to any third party (other than its advisors and representatives in
connection with the transactions contemplated hereby) or file any document,
relating to this Agreement and the transactions contemplated hereby, except as
may be mutually agreed by the parties. Copies of any such filings, public
announcements or disclosures, including any announcements or disclosures
mandated by law or regulatory authorities, shall be delivered to each party at
least one (1) business day prior to the release thereof.

 

7.6 Schedules; Knowledge. Each party is presumed to have full knowledge of all
information set forth in the other party’s schedules delivered pursuant to this
Agreement.

 

7.7 No Third Party Beneficiaries. This contract is strictly among Seller, the
Company and Purchaser, and, no director, officer, stockholder, employee, agent,
independent contractor or any other person or entity shall be deemed to be a
third party beneficiary of this Agreement.

 

7.8 Expenses. Subject to Section 7.3, above, whether or not the Purchase is
consummated, each of Seller, Company and Purchaser will bear their own
respective expenses, including legal, accounting and professional fees, incurred
in connection with the sale of the Subject Shares or any of the other
transactions contemplated hereby.

 

7.9 Entire Agreement. This Agreement represents the entire agreement among the
parties relating to the subject matter thereof and supersedes all prior
agreements, understandings and negotiations, written or oral, with respect to
such subject matter.

 

7.10 Construction. This Agreement is the result of negotiations between the
parties and neither of the parties entering into this Agreement has acted under
any duress or compulsion, whether legal, economic or otherwise. The parties
hereby waive the application of any rule of law that ambiguous or conflicting
terms or provisions should be construed against the party who (or whose
attorney) prepared this Agreement or any earlier draft of the same. In this
Agreement, the word “Person” includes any individual, corporation, limited
liability company, trust, fiduciary, governmental entity, or other entity or
status of any kind that is recognized under applicable law as a separate legal
person, and the word “include(s)” means “include(s), without limitation,” and
the word “including” means “including, but not limited to.” Unless the context
of this Agreement otherwise clearly requires, references to the plural include
the singular and the singular the plural. Unless otherwise expressly indicated
herein, the words “hereof,” “hereunder,” and similar terms in this Agreement
refer to this Agreement as a whole and not to any particular provision of this
Agreement. All references to “Section” herein shall refer to the sections and
paragraphs of this Agreement unless specifically stated otherwise. The section
and other headings, if any, contained in this Agreement are inserted for
convenience of reference only, and they neither form a part of this Agreement
nor are they to be used in the construction or interpretation of this Agreement.

 

15

 

 

7.11 Counterparts; Electronic Signatures. This Agreement may be executed in
counterparts, each of which shall be deemed an original and all of which, taken
together, shall constitute one and the same instrument, binding on each
signatory thereto. A copy of this Agreement that is executed by a party and
transmitted by that party to any other party by facsimile or as an attachment
(e.g., in “.tif” or “.pdf” format) to an email shall be binding upon the
signatory to the same extent as a copy hereof containing that party’s original
signature.

 

7.12 Amendment or Waiver. Every right and remedy provided herein shall be
cumulative with every other right and remedy, whether conferred herein, at law,
or in equity, and may be enforced concurrently herewith, and no waiver by any
party of the performance of any obligation by the other shall be construed as a
waiver of the same or any other default then, theretofore, or thereafter
occurring or existing. At any time prior to the Closing Date, this Agreement may
by amended by a writing signed by all parties hereto, with respect to any of the
terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance may be extended by a writing signed by the
party or parties for whose benefit the provision is intended.

 

[Signatures appear on the following page.]

 

16

 

 

IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first-above written.

 

SELLER:   PURCHASER:             OSL Holdings, Inc., a Nevada corporation      
  /s/ Jason Babadjov   By: /s/ Robert Rothenberg Jason Babadjov   Name: Robert
Rothenberg     Title: CEO         Address, Facsimile & Email for Notices:      
    Address, Facsimile & Email for Notices: Jason Babadjov     c/o Go Green
Hydroponics, Inc.   OSL Holdings, Inc. 15721 Ventura Blvd   1669 Edgewood Rd,
Suite 214 Encino, CA 91436   Yardley, PA, 19067       Email: jasonb108@gmail.com
  Facsimile No.: (845) 363-6779     Email: Bob@OSLHoldings.com

 

THE COMPANY:         Go Green Hydroponics Inc., a California corporation        
By: /s/ Jason Babadjov   Name: Jason Babadjov   Title: CEO  

 

Address, Facsimile & Email for Notices:       Go Green Hydroponics, Inc.   ATTN:
Jason Babadjov   15721 Ventura Blvd   Encino, CA 91436       Email:
jasonb108@gmail.com  

 

[Signature of Escrow Agent appears on following page.]

 

17

 

 

Acceptance by Escrow Agent

 

Escrow Agent hereby accepts and agrees to abide by the escrow instructions and
other terms of Section 1.5, above.

 

    “Escrow Agent:”           Reicker, Pfau, Pyle & McRoy LLP            
October 20, 2014   By /s/ Michael E. Pfau  Date     Michael E. Pfau, Partner    
      Address, Facsimile & Email for Notices:           Reicker, Pfau, Pyle &
McRoy LLP     ATTN: Michael E. Pfau, Esq.     1421 State Street, Suite B    
Santa Barbara, CA 93101           Facsimile No.: (805) 966-2440     Email:
mpfau@rppm.com

 



18

 

 

Execution

Exhibit A

 

Form of Employment Agreement

 

 

 

 

Execution

 

Exhibit B

 

Seller Disclosure Schedule

 

 

 

 

Schedule 3.9

Assets

 



2

 

 

